DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jinggao Li on 06/06/2022.

The application has been amended as follows: 

In The Claims:
Claim 1 has been amended to read:

1. (currently amended) A long-distance core drilling method suitable for a horizontal geological core drilling rig, a coring device adopted in the core drilling method comprising a horizontal [[wireline]] core drilling rig, a steel pipe storage rack, a plurality of steel pipes, a drill pipe, a core tube and a fishing device; the horizontal [[wireline]] core drilling rig being provided with a pipe-straightening mechanism, a pipe-feeding mechanism, a washing pump, a power head, a thrust cylinder, an active drill pipe, a rotating chuck and a gripper; the pipe-straightening mechanism and the pipe-feeding mechanism being fixed on a support frame; one end of the thrust cylinder being hinged to the support frame; the other end of the thrust cylinder being connected to the power head through a connection block; the power head being arranged on a slide rail of the support frame; a piston rod of the thrust cylinder being configured to drive the power head to move on the slide rail by extension and contraction; the power head being connected to a rear end of the drill [[rod]] pipe through the active drill [[rod]] pipe and being configured to drive the drill [[rod]] pipe to rotate; both ends of each of the plurality of steel pipes being provided with an external thread; the plurality of steel pipes being sequentially connected via a double-end stud to form a steel-pipe string; the steel-pipe string being wound on the storage rack; an end of the steel-pipe string passing through the pipe-straightening mechanism, the pipe-feeding mechanism and a sealing joint to be connected to the fishing device in the drill pipe; the sealing joint being arranged on the power head; the sealing joint being communicated with an inner cavity of the active drill [[rod]] pipe; a fishing head of the fishing device being connected to a spearhead of the core tube; a water outlet of the washing pump being communicated with the inner cavity of the active drill [[rod]] pipe through a rotating water-supply device; the rotating water-supply device being arranged on the power head; the rotating chuck and the gripper being arranged near a front end of the support frame; the rotating chuck being configured to connect the drill [[rod]] pipe with a [[wireline-]]coring outer-tube drilling tool; and the gripper being configured to clamp and fix the drill [[rod]] pipe; and the core drilling method comprising:
(1) threadedly connecting the active drill [[rod]] pipe to the rear end of the drill [[rod]] pipe; placing a threaded part of a front end of the drill [[rod]] pipe in the rotating chuck; connecting the drill [[rod]] pipe to the [[wireline-]]coring outer-tube drilling tool through the rotating chuck; and clamping and fixing the drill [[rod]] pipe through the gripper;
(2) passing the steel-pipe string through the sealing joint; connecting the steel-pipe string to the fishing device; connecting the fishing device to the spearhead of the core tube in the [[wireline-]]coring outer-tube drilling tool; and lowering the core tube to a designated position through the pipe-feeding mechanism;
(3) turning on the washing pump to send wash water to the inner cavity of the active drill pipe through the rotating water-supply device;
(4) disassembling the steel-pipe string at the sealing joint into an inner steel-pipe string of the active drill pipe and an outer steel-pipe string of the active drill pipe; driving the power head through a motor to perform rotary drilling; and at the same time, driving the piston rod of the thrust cylinder to stretch out to drive the power head to move forward on the slide rail of the support frame;
(5) when the core tube is filled with a core sample, stopping stretching out the piston rod of the thrust cylinder forward; stopping rotating the power head; allowing the washing pump to stop pumping water; operating the power head to move back, so as to drive the drill [[rod]] pipe and the [[wireline-]]coring outer-tube drilling tool to pull out the core sample;
(6) unscrewing a connecting thread between the active drill [[rod]] pipe and the drill [[rod]] pipe through the rotating chuck; transporting the outer steel-pipe string of the active drill pipe through the pipe-feeding mechanism to connect with the inner steel-pipe string of the active drill pipe at the sealing joint, so as to [[connecting]] connect the steel-pipe string with the fishing device;
(7) retracting the piston rod of the thrust cylinder to drive the power head to move back to an initial position ; and lifting the core tube grasped by the fishing device to an entrance of a hole to complete a fishing operation;
(8) replacing the core tube with a new core tube; and connecting a new drill [[rod]] pipe to the active drill [[rod]] pipe through rotating the rotating chuck;

[[(10)]] (9) repeating steps (1)-[[(9)]](8) until the core drilling is performed to reach a designated depth; and
[[(11)]] (10) recovering the core tube and the [[wireline-]]coring outer-tube drilling tool.


Claim 6 has been cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No reference or combination thereof was found which taught or made obvious the combination of limitations in claim 1. 
US 20200157892 A1 lacks at least the jointed, threaded, wound pipe and the sealing joint and associated limitations.
Similar failings apply to US 20180073316 A1, US 20210164300 A1, and US 20220010622 A1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        06/06/2022